                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


JIMMIE LEE CUDJO, #1563921                       §

VS.                                              §              CIVIL ACTION NO. 6:15cv1162

JACQUELINE HAMMOND, ET AL.                       §

                                    ORDER OF DISMISSAL

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections having been timely filed, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts the

same as the findings and conclusions of the court. It is therefore

       ORDERED that Defendants’ motion for summary judgment (Dkt. #146) is GRANTED.

The lawsuit is DISMISSED with prejudice. All motions not previously ruled on are DENIED.

                       So ORDERED and SIGNED March 11, 2019.




                                                                 ____________________________
                                                                  Ron Clark, Senior District Judge
